Memorandum: After petitioners, under an illegally issued building permit, had constructed a supermarket and retail stores building on their property which failed to comply with the parking area requirements of the zoning ordiance, the Zoning Board of Appeals revoked the permit and ordered petitioners to remove the retail stores part of the structure. Petitioners then obtained additional land for parking and applied for an area variance to permit them to use their entire building, although there was still insufficient land to comply with the ordinance. The Zoning Board in denying the application found that there was a significant shortage of parking areas and that any hardship suffered by petitioners was self created. Special Term annulled the determination and ordered the Zoning Board to grant the variance applied for. In our opinion the Zoning Board was' justified in denying the variance upon the ground that the practical difficulty was self created (Matter of Baumhofer v. Ullrich, 20 A D 2d 751; Matter of Midgett v. Schermerhorn, 24 A D 2d 572). (Appeal from judgment of Monroe Special Term, annulling determination of Zoning Board and granting a variance.) Present — Williams, P. J., Bastow, Henry and Del Vecehio, JJ.